Plaintiff in error, R.M. Audas, was convicted in the county court of Harmon county on a charge of torturing and killing an animal, and his punishment fixed at a fine of $50.
The Attorney General has filed a motion to dismiss the appeal on the ground that the plaintiff in error has become a nonresident of the State of Oklahoma and is not now amenable to the order of this court. The motion is conceded by counsel for plaintiff in error. In addition, the motion is supported by an affidavit of a resident of the county in which the conviction occurred.
We find, therefore, that the motion should be sustained, and the appeal dismissed. It is so ordered.